DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow (US 20180312136).
	In regards to claim 1 and 12, Morrow discloses a vehicle (10) comprising: a rear seat (see fig.3 seats for occupants 311,312); a seatbelt retractor (spools); a webbing (321,322) payable across the rear seat from the seatbelt retractor (see fig.3); a marker (351,352,353) fixed to the webbing (321,322); a proximity sensor (sensor 201,202) fixed relative to the seatbelt retractor, the proximity sensor being designed to detect the marker when the marker is within sensing range of the proximity sensor (see paragraph 0013,0049,0055); the marker being positioned along the webbing to be out of sensing range of the proximity sensor when the webbing is engaged with a 6-year-old anthropomorphic test device seated on the rear seat (at least some of the markers will be out of range of the sensor, inside the retractor still, when webbing is engaged with a smaller occupant, such as a 6 year old ATD, see paragraph 0056 for a smaller passenger less markers are sensed or out of range) and to be in sensing range of the proximity sensor when the webbing is engaged with a child seat on the rear seat (in a child seat more webbing is pulled out and markers on the shoulder strap will still be in range).
	In regards to claim 3 and 14, Morrow discloses wherein the marker is positioned along the webbing to be in sensing range of the proximity sensor when the webbing is engaged with a 50th percentile male anthropomorphic test device on the rear seat (see fig.3,and 6-8, the marker is to be in sensing range for various sized occupants see paragraph 0056 and would be in sensing range of sensor when engaged with a 50th percentile male).  
	In regards to claim 10 and 20, Morrow discloses further comprising a clip slidably engaged with the webbing along the axis and a seatbelt buckle fixed relative to the rear seat and releasably engageable with the clip, the clip being engaged with the seatbelt buckle when the webbing is engaged with a 6-year-old anthropomorphic test device and when the webbing is engaged with a child seat, morrow discloses a tongue plate and buckle commonly used in seatbelt arrangements are provided for proper seatbelt use (see paragraph 0053, additional components used in connection with belt restraints such as … buckles, tongue plates, and the like are not shown in the figure but will be understood by a person skilled in the art).  

Claims 1, 10, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 20060095184).
	Grey discloses in regards to claim 1 and 12, a vehicle (vehicle seat for a vehicle) comprising: a rear seat (10); a seatbelt retractor (not shown); a webbing (18) payable across the rear seat from the seatbelt retractor (see fig.1); a marker (30) fixed to the webbing (fixed to 18A and 18B); a proximity sensor (sensor 16 may be a proximity sensory 66) fixed relative to the seatbelt retractor, the proximity sensor being designed to detect the marker when the marker is within sensing range of the proximity sensor (Col.3 lines 32-42); the marker being positioned along the webbing to be out of sensing range of the proximity sensor when the webbing is engaged with a 6-year-old anthropomorphic test device seated on the rear seat. Gray discloses that when the seat belt marker is out of the sensing range when the belt is used properly to secure a normal seated person, examiner notes the 6 year old ATD to be a normal seated person. Grey further discloses the marker positioned along the webbing to be in sensing range of the proximity sensor when the webbing is engaged with a child seat on the rear seat (the marker is positioned on the belt 18 to be in the proximity of the sensors when the seat is occupied by a child seat, see paragraph 0010).  
	In regards to claim 10 and 20, Grey discloses further comprising a clip, 22 slidably engaged with the webbing (18) along the axis and a seatbelt buckle (24) fixed relative to the rear seat and releasably engageable with the clip, the clip being engaged with the seatbelt buckle when the webbing is engaged with a 6-year-old anthropomorphic test device and when the webbing is engaged with a child seat (see paragraph 0006, in use, the belt is drawn around an occupant or through the frame of a child or infant seat and a clip 22 slidably mounted on the belt 18 is inserted into the buckle 24 to fasten the belt 18 in place).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 20180312136) and further in view of Le (US 20180361974), herein after Le ‘974 .
	In regards to claim 2 and 13, Morrow discloses a computer (controller 34, module 420) having a processor (processor 44, paragraph 0034) and a memory storing (32) instructions executable by the processor to operate one or more programs such as pretensioners and the like, paragraph 0046 and 0060,  based off of information from the marker and sensors (see also fig 4,5, paragraph 0045,0046,0053,0055,0060). 
	Morrow fails to explicitly disclose instructions executable by the processor to operate the seatbelt retractor in a high-load mode when the marker is detected by the proximity sensor and to operate the seatbelt retractor in a low-load mode in the absence of detection of the marker by the proximity sensor.
	However, Le ’974 teaches a computer (115) having a processor and a memory storing instructions executable by the processor (paragraph 0019) to operate the seatbelt retractor in a high load mode (second level) when a larger occupant is detected (i.e. 50th percentile male is detected) by the sensor and to operate the seatbelt retractor in a low load mode (first level) when there is an absence of detection of a larger occupant by the sensor (i.e. 5th percentile woman)(see fig.6, paragraph 0037,0040,0042). 
	It would have been within the technological capabilities of a person having ordinary skill in the art to have incorporated the computer system and seatbelt retractor of Le '974 into the vehicle of Morrow. The resulting combined apparatus would yield predictable results, no new function would arise in the combination. The computer operating the seatbelt retractor of Le '974 at a high load mode when the marker is detected by the sensor of Morrow, and operating in a low load mode when the marker is not detected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Morrow and Le '974 so as to prevent harm from a deployed safety device (seat belt retractor force limiter mode) by incorporating the occupant’s location and characteristics into its mode of deployment.  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 20180312136).
	In regards to claim 9, Morrow discloses the marker is positioned along the webbing to be out of the sensing range for a smaller occupant, see paragraph 0056 and fig.3 in the embodiment shown only one marker is exposed for the smaller passenger and the other 2 are out of range in the spool.  And the marker is positioned along the webbing to be in sensing range of the proximity sensor when the webbing is engaged with a 50th-percentile male anthropomorphic test device and when the webbing is engaged with a 95th-percentile male anthropomorphic test device (see fig.3 and paragraph 0056, the markers 351-353 are in the sensing range when the occupant is larger, such as 50 or 90 percentile male, as the webbing will be pulled out further).Although Morrow does not disclose that the marker is positioned to be out of range when the webbing engaged with a 10 year old anthropomorphic test device and with a 5th percentile female anthropomorphic test specifically, it would have been obvious to a person of ordinary skill in the art to have the webbing engaged as claimed because the prior art discloses that the marker is positioned to be partially out of range when the webbing is engaged with smaller occupants and therefore works as is intended by the claim.
	In regards to claim 11, Morrow discloses wherein the marker is inside the retractor when the webbing is engaged with a 6-year-old anthropomorphic test device on the rear seat (the markers are out of range, in the spools/retractor, for the smaller occupant see fig.3 paragraph 0056). Additionally, although Morro fails to disclose the marker is outside of the retractor when the webbing is engaged with a child seat on the rear seat.  It would have been obvious to a person of ordinary skill in the art by the effective filing date to have the marker arranged as claimed as it is common and well known in the art that when the webbing is engaged with a child seat on the rear seat an increased amount of webbing is required to be removed from the retractor and therefore more of the markings (351,352,353) are in range of the sensor.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grey (US 20060095184) and further in view of Le (US 20180361974), herein after Le ‘974 .
	In regards to claim 2 and 13, Grey further comprising a computer (PODS ECU) but fails to explicitly teach wherein the computer having a processor and a memory storing instructions executable by the processor to operate the seatbelt retractor in a high-load mode when the marker is detected by the proximity sensor and to operate the seatbelt retractor in a low-load mode in the absence of detection of the marker by the proximity sensor. 
	However, D3 teaches a computer (115) having a processor and a memory storing instructions executable by the processor (paragraph 0019) to operate the seatbelt retractor in a high load mode (second level) when a larger occupant is detected (i.e. 50th percentile male is detected) by the sensor and to operate the seatbelt retractor in a low load mode (first level) when there is an absence of detection of a larger occupant by the sensor (i.e. 5th percentile woman)(see fig.6, paragraph 0037,0040,0042). 
	It would have been within the technological capabilities of a person having ordinary skill in the art to have incorporated the computer system and seatbelt retractor of Le '974 into the vehicle of Grey. The resulting combined apparatus would yield predictable results, no new function would arise in the combination. The computer operating the seatbelt retractor of Le '974 at a high load mode when the marker is detected by the sensor of Morrow, and operating in a low load mode when the marker is not detected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Grey and Le '974 so as to prevent harm from a deployed safety device by incorporating the occupant’s location and characteristics into its mode of deployment. 

Claims 1,3,12, and 14 are rejected under 35 U.S.C. 103 as being obvious over Le (US 10150446) and further in view of Cech (US 20150360643).
The applied reference (U.S. 10150446) has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	In regards to claim 1 and 12, Le discloses a vehicle comprising: a rear seat (see fig.1, rear seat); a seatbelt retractor (14); a webbing (22) payable across the rear seat from the seatbelt retractor (see fig.1); a marker (24) fixed to the webbing (22); a proximity sensor (sensor 16 may be a proximity sensory 66 see fig.3) fixed relative to the seatbelt retractor, the proximity sensor being designed to detect the marker when the marker is within sensing range of the proximity sensor (col.3 lines 32-42); the marker (24) being positioned along the webbing to be out of sensing range of the proximity sensor when the webbing is engaged with a 6-year-old anthropomorphic test device seated on the rear seat (at least some of the markers will be out of range of the sensor, inside the retractor still, when webbing is engaged with a 6-year-old ATD) and to be in sensing range of the proximity sensor when the webbing is engaged with a child seat on the rear seat (marker on the shoulder strap based off of how much the webbing is pulled out).  
	Cech teaches a detection and classification system for detecting an occupant of a vehicle seat that includes sensing when the seatbelt is engaged with a child seat on the rear seat. Cech teaches a rear seat with seat belt retractor 18, webbing 12, and marker (12 coupled to the lap portion of the seatbelt, and 11 coupled to the shoulder portion of the seat belt webbing). Therefore, it is common and well known in the art to equip vehicles with occupant classification systems with detection means of a child seat, see paragraph 0015 wherein the sensor detects if the seat is occupied by a typical child in a typical child restraint system or booster seat. In combination the seat belt marker would be modified to identify a child seat on the rear seat as the combination yield predictable results in better protecting the occupants. It would have been obvious to a person of ordinary skill in the art by the effective filing date of the claimed invention to combine Le with Cech and have the marker position to be in sensing range when the webbing is engaged with a child seat on the rear seat as Cech detection and classification system teaches in order to best protect the occupant based on their size or characteristics, such as needing a child seat.
	In regards to claim 3 and 14, Le discloses wherein the marker is positioned along the webbing to be in sensing range of the proximity sensor when the webbing is engaged with a 50th percentile male anthropomorphic test device on the rear seat (markers will be in range of sensor 16 when in use).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference (US 10150446) was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 10150446) in view of Cech (US 20150360643) and further in view of Le (US 20180361974) herein after Le ‘974. 
	In regards to claim 2 and 13, Le discloses further comprising a computer (controller) having a processor (84) and a memory storing instructions executable by the processor to operate other controllers (col.4 lines 17-30). Le fails to disclose that the instructions executable by the processor to operate the seatbelt retractor in a high-load mode when the marker is detected by the proximity sensor and to operate the seatbelt retractor in a low-load mode in the absence of detection of the marker by the proximity sensor.  
	However, Le '974 teaches a computer (115) having a processor and a memory storing instructions executable by the processor (paragraph 0019) to operate the seatbelt retractor in a high load mode (second level) when a larger occupant is detected (i.e. 50th percentile male is detected) by the sensor and to operate the seatbelt retractor in a low load mode (first level) when there is an absence of detection of a larger occupant by the sensor (i.e. 5th percentile woman)(see fig.6, paragraph 0037,0040,0042). 
	It would have been within the technological capabilities of a person having ordinary skill in the art to have incorporated the computer system and seatbelt retractor of Le '974 into the vehicle of Le. The resulting combined apparatus would yield predictable results, no new function would arise in the combination. The computer operating the seatbelt retractor of Le '974 at a high load mode when the marker is detected by the sensor of Le, and operating in a low load mode when the marker is not detected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Morrow and Le '974 so as to prevent harm from a deployed safety device by incorporating the occupant’s location and characteristics into its mode of deployment. 

Allowable Subject Matter
Claims 4-8, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art that teach vehicle seat belt assemblies and occupant detection/characterization methods with safety deployment means, such as seat belts, relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616